Case 2:17-cv-04885-RRM-ST Document 85 Filed 12/10/20 Page 1 of 4 PageID #: 1756




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK

  MARIE TRAVIS, on behalf of herself and all
  others similarly situated,

                             Plaintiff,
          Vs.
                                                        Case No. 2:17-cv-04885-RRM-ST
  NAVIENT CORPORATION and NAVIENT
  SOLUTIONS, INC.,

                             Defendants.


                 STIPULATED MOTION FOR AMENDED CASE SCHEDULE

         Plaintiff Marie Travis (“Plaintiff”) and defendants Navient Corporation and Navient

 Solutions, LLC, formerly known as Navient Solutions, Inc. (“Defendants,” and together with

 Plaintiff, the “Parties”) respectfully request an Amended Case Schedule. In support thereof, the

 Parties state as follows:

         1.      On May 28, 2020, and pursuant to a Court order requesting the same, the Parties

 submitted a Joint Proposed Scheduling Order. [Dkt. 75].

         2.      On June 1, 2020, the Court granted the same via minute order. [no Dkt. number

 assigned].

         3.      On July 13, 2020, the Court and the Parties held a settlement conference, but no

 resolution was reached. [Dkt. 79, Minute Entry].

         4.      On November 2, 2020, Plaintiff filed a First Amended Class Action Complaint

 (“FAC”). [Dkt. 80].

         5.      By way of the FAC, Plaintiffs altered the allegations and claims as follows:




 ACTIVE 54169848v1
Case 2:17-cv-04885-RRM-ST Document 85 Filed 12/10/20 Page 2 of 4 PageID #: 1757




                  a. Asserted a new breach of contract claim based on a different theory than

                        previously asserted (see FAC at ¶¶ 130-137); 1 and

                  b. Amplified allegations on the substance of the claims and supplemented the

                        “common questions” for purposes of proposed class certification to account for

                        the same (id. at ¶¶ 93-96 and 126(c)).

           6.     The foregoing changes will alter the discovery sought, the briefing on class

 certification, expert opinions, and dispositive motions.

           7.     Defendants’ response to the FAC currently is due on December 16, 2020, pursuant

 to a granted Motion for Extension. [Dkt. 81].

           8.     The Parties further continue to explore the possibility of settlement.

           9.     The Parties agree that, at this time, an amended scheduling order is necessary and

 respectfully propose the following:


                               Event                                             Deadline


     Defendants to Respond to the FAC                            January 8, 2021


     Discovery cutoff                                            July 23, 2021



     Motion for Class Certification, with Expert Reports         September 23, 2021


     Opposition to Motion for Class Certification, with November 23, 2021
     Expert Reports

     Reply in Support of Motion for Class Certification, with January 23, 2022
     Expert Reports

 1 Plaintiffs maintain their claim for Violations of N.Y. Gen. Bus. Law § 349. The previously
 asserted claim for violations of the Delaware Consumer Fraud Act were effectively dismissed.

 ACTIVE 54169848v1
Case 2:17-cv-04885-RRM-ST Document 85 Filed 12/10/20 Page 3 of 4 PageID #: 1758




          10.    Good cause exists for the foregoing amended scheduling order. It accounts for the

 filing of the FAC, and the changed scope of discovery given the new theory. Also, Plaintiff asserts

 that completed discovery in other matters pending against Defendant is relevant to the instant

 claims, and Defendants are coordinating efforts for further, potential productions. No party will be

 prejudiced by the relief sought herein, which is sought in good faith and not for the purposes of

 delay.

          WHEREFORE, the Parties respectfully request that the court enter the Scheduling Order

 provided above and in the attached proposed order.

 Dated: December 10, 2020

  By: /s/ Lisa M. Simoneti                          By: /s/ Brian C. Gudmundson
  Lisa M. Simonetti (pro hac vice)                  Brian C. Gudmundson
  GREENBERG TRAURIG, LLP                            Zimmerman Reed, L.L.P.
  Email: SimonettiL@gtlaw.com                       1100 IDS Center
  GREENBERG TRAURIG, LLP                            80 South Eighth Street
  1840 Century Park East, Suite 1900                Minneapolis, MN 55402
  Los Angeles, CA 90067                             612-341-0400
  Phone: (310) 586-7700                             Fax: 612-341-0844
  Facsimile: (310) 586-7800                         Email: brian.gudmundson@zimmreed.com
  simonettil@gtlaw.com

  Attorney for Defendants                           Attorney for Plaintiff




 ACTIVE 54169848v1
Case 2:17-cv-04885-RRM-ST Document 85 Filed 12/10/20 Page 4 of 4 PageID #: 1759




                                  CERTIFICATE OF SERVICE

         I hereby certify that on December 10, 2020, I electronically filed the foregoing with the

 Clerk of the Court using the CM/ECF system.

                                               /s/ Lisa M. Simonetti
                                               Attorney for Defendants

                                               Lisa M. Simonetti
                                               Email: SimonettiL@gtlaw.com
                                               GREENBERG TRAURIG, LLP
                                               1840 Century Park East, Suite 1900
                                               Los Angeles, CA 90067
                                               Phone: (310) 586-7700
                                               Facsimile: (310) -586-7800




 ACTIVE 54169848v1
